UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                No. 99-50328
                               A-98-CV-501-SS


                               MAURICE C. COOK,

                                                       Plaintiff-Appellant,
                                      v.

   DEPARTMENT OF PUBLIC SAFETY, of the States of Texas, Et Al,

                                                                  Defendants,

 JAMES WILSON, Individually and in his Official Capacity as the
 Former Director of the Department of Public Safety of the State
of Texas; DUDLEY THOMAS, In his Official Capacity as the Director
    of the Department of Public Safety of the State of Texas,

                                                      Defendants-Appellees.


            Appeal from the United States District Court
                  for the Western District of Texas
                             December 13, 1999
Before JONES, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

            The court has considered this appeal in light of the

briefs, arguments of counsel and pertinent portions of the record.
The district court did not err in concluding that Cook failed to

establish a genuine issue of material fact concerning a procedural

due process violation.

            AFFIRMED.




     *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.